Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 65.
My dear wife.
Ghent 23. December 1814.

If in receiving two of your Letters at a time, I have some times mingled with the pleasure derived from them a thought of regret that one of the two had not reached me three or four days sooner, on Tuesday last it was with a very different Sentiment that I received your numbers 45 and 46 as I have marked them—one dated 22 November, and the other dated only of the Month, November, but which from its contents I infer to have been written on the 25th. As this last was written three days later, in good health and Spirits after the amusements of a pleasant Ball, and as it was kind and affectionate, it corresponded so entirely with the feelings which I cherish towards you that I attributed the other only to a momentary depression of Spirits from which you had already recovered—Had I received the first alone, the only pleasure I could have collected from it would have been the consideration that in writing it you had, as you say, indulged yourself; and that would certainly have been some alleviation to the pain it would have given me—But I know that in writing the last, you equally indulged yourself, and rejoice that your self indulgence then was indulgent also to your husband—To such Letters be sure you never can fail to receive a reply from me returning with ardor and sincerity love for love—But if in future it should ever again be a gratification to yourself to write me such a Letter as the other…indulge yourself, and write freely—only as in the present case, let the rose come with the thorn, and the sweetness of the flower will make me forget the sharpness of its companion.
The Englishman who so directly put the question to you at the Ball, whether we were likely to make Peace, must have had a small opinion of your discretion, or what is more probable a very small store of his own—Of such enquiries however, we have had many—some from total strangers, who came to our house merely to ask the question, and others from acquaintance, friends and even relations—One of the most amusing enquirers I have had, was a very good correspondent of mine, who on our first arrival here wrote me, offering all the important information that he could collect, and asking of me such information concerning the State of the Negotiation, as was not of a nature to be kept secret—Pointing out to me at the same time, a channel of conveyance by which it could be transmitted to him with the utmost possible dispatch—Reasonable as this request was, I gave my correspondent to understand that he must get his public news concerning this Negotiation from the public Journals, and must expect none from me. As he is a man of argument he argued the point in his reply, and intimated, though not in an offensive manner, that an affectation of mystery upon subjects which needed no mystery was no mark of diplomatic skill, and no part of diplomatic duty—I knew the observation to be just, understood its application, and was diverted with its ingenuity—But I was inflexible—I insisted upon having all the benefit of the correspondence on my side—that he should give me what information he pleased, and when he should think proper—with the full understanding that he should receive nothing respecting the negotiation from me in return—I have now on file a Letter from him, containing a number of questions and remarks, to which I shall at my leisure return an answer as mysterious as ever—He flattered me at one time with the prospect of seeing him here in person; but I wrote him, if he had any commercial speculation in view I should prefer seeing him at some other time and place. Notwithstanding this we may still be favoured with a visit from him—But I shall have as little difficulty with himself as I have had with his correspondence—The case is not precisely the same, with the inquisitiveness of a particular friend of ours now at Paris—He has assailed Smith and me with questions which neither of us can with propriety answer, and for purposes of his own, for which he ought not to have expected or asked any sort of communication from us—Nothing would give me greater pleasure than to render him any service in my power, consistent with my duty, but I am not pleased to find him have so little regard, or take so little heed of to the delicacy of my situation, and of to the duties of his own, and it is not without a struggle that I have forborne to express to him my full sense of his indiscretion.
The British Messenger returned yesterday Morning, and the Plenipotentiaries sent us their answer to our last Note—We are to have a Conference with them at our house this day at Noon, and the result of it will ascertain whether they must refer again to their Government, or whether we may at last discover a prospect of agreeing upon terms of Peace—I have told you candidly our situation, since the abandonment by the British Government of all the demands which we could have no hesitation in rejecting—They have made it impossible, (and therein consists all the skill they have shewn in this Negotiation) for us to give satisfaction to our Country, either by concluding the Peace, or by continuing the War—I have been since our last Note in a state of peculiar anxiety; for the difference between us and our opponents hinged upon a point on which I had determined not to sign the Treaty, even if it should be acceded to by my Colleagues—I am not without hopes that the difficulty will be removed this day; and if it is, that we may at least have the consolation of restoring to our Country the blessings of Peace.
We shall in this supposition, all sign the Treaty, and I believe it will be ratified, in America—But you must expect that we shall all be censured and reproached for it, and none with more bitterness than your nearest friend—We shall however have the conscious satisfaction of having surrendered no right of the Nation—of having secured every important interest: of having yielded nothing, which could possibly have been maintained, and of redeeming our Union from a situation of unparalleled danger and deep distress—I am also well assured that our Enemies, whom Peace will I fear not make sincerely our friends, will give as little satisfaction to their Nation by the Treaty, as we shall to ours.—When the terms to which they must at last subscribe are compared with their demands they will shew a falling off, which will leave them less to boast of than to excuse—Indeed neither party will have cause to exult in the issue, and after the Peace is made the sources of dissension will yet be so numerous that it will be hardly less difficult to preserve than it was to obtain.—Of the Event however, we must speak as still extremely doubtful—Mr: Bentzon has returned here again from London—He left Dover on the 20th. and there saw in the Newspapers a Proclamation offering a high bounty both for Soldiers and for Seamen—Every preparation for another campaign continues to be made in England, with as much activity as it could be if there was no Negotiation pending, and with such indications how is it possible to believe that the British Government sincerely intend to conclude the Peace?—My next Letter will I hope give you information upon which more reliance can be placed—In the mean time, give my love to Charles—The cold weather is at last setting in, and I have this morning been obliged to remove my table near the fire, to have the command of my fingers for writing—They are nevertheless benumbed—But the heart is warm, my beloved friend, and till it cease to beat will be warm for you.
A.